DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed July 7, 2022 is acknowledged.  Claims 1-15 and 31-35 are pending in the application.  Claims 16-30 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “wherein the slurry is in the form of an organogel of the fat-based structuring ingredient and the liquid-based oil to maintain the liquid-based oil within the organogel at room temperature storage conditions of the microwave popcorn product” at lines 9-11.  It is unclear what is intended by an organogel and what exactly is encompassed by this limitation.  Additionally, no definition of the term has been provided in the specification.  Therefore, the scope of the claim is indefinite.
Independent claim 31 has the same issue as claim 1.  Claim 31 recites “wherein the slurry is in the form of an organogel of the fat-based structuring ingredient and the liquid-based oil to maintain the liquid-based oil within the organogel at room temperature storage conditions of the microwave popcorn product” at lines 11-13.  It is unclear what is intended by an organogel and what exactly is encompassed by this limitation.  Additionally, no definition of the term has been provided in the specification.  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. US 20080003344 (hereinafter “Jensen”).
With respect to claim 1, Jensen teaches a microwave popcorn product (paragraph [0073]).
Regarding the limitation of comprising a microwave popcorn package having an interior volume configured to expand during a microwave heating process of the microwave popcorn product as recited in claim 1, Jensen teaches a microwave popcorn bag with an interior, and the bag expands when it is exposed to microwave energy (paragraphs [0057], [0073], [0115], [0117], and [0118]).
Regarding the limitation of a charge of popcorn contained within the interior volume of the microwave popcorn package as recited in claim 1, Jensen teaches a charge of popcorn kernels are disposed within the bag (paragraphs [0057], [0073], [0077], [0115], and [0120]).
Regarding the limitation of a slurry including a mixture of each of a liquid-based oil; a fat-based structuring ingredient; and a seasoning as recited in claim 1, Jensen teaches a slurry comprising a seasoning and an oil/fat component comprising a blends of liquid oil component and solid fat component (paragraphs [0010], [0011], [0077], [0093], and [0120]).
Regarding the limitation of wherein the slurry is in the form of an organogel of the fat-based structuring ingredient and the liquid-based oil to maintain the liquid-based oil within the organogel at room temperature storage conditions of the microwave popcorn product as recited in claim 1, Jensen teaches developing a fat/oil material in the slurry by melt blending together the solid fat component and liquid oil component under conditions such that when the mixture is cooled, the solid phase reforms in a manner that defines a matrix for helping trap the liquid oil and inhibiting undesirable levels of wicking/flow, and the slurry is stable and generally in a solid form at room temperature (paragraphs [0078], [0084], [0085] and [0096]).

With respect to claim 2, Jensen is relied upon for the teaching of the microwave popcorn product of claim 1 as addressed above.
Regarding the limitation of further comprising an antioxidant as recited in claim 2, Jensen teaches the slurry may include an antioxidant (paragraphs [0077] and [0106]).

With respect to claim 3, Jensen is relied upon for the teaching of the microwave popcorn product of claim 1 as addressed above.
Regarding the limitation of wherein the liquid-based oil includes at least one of avocado oil, olive oil, sunflower oil, canola oil, soybean oil, corn oil, grapeseed oil, cottonseed oil, safflower oil, or coconut oil as recited in claim 3, Jensen teaches oils suitable for the liquid oil component include sunflower oil, safflower oil, canola oil, soybean oil, corn oil, rapeseed oil, cottonseed oil, and/or other mixtures (paragraphs [0078], [0090], and [0097]).

With respect to claim 5, Jensen is relied upon for the teaching of the microwave popcorn product of claim 1 as addressed above.
Regarding the limitation of wherein the fat-based structuring ingredient includes at least one of a blend of mono- and diglycerides, a palm oil, or monoglycerides as recited in claim 5, Jensen teaches the slurry may include monoglycerides, mixtures of mono and diglycerides, and/or palm oil (paragraphs [0094], [0097], [0099], and [0100]-[0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6-12, 15, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. US 20080003344 (hereinafter “Jensen”) as applied to claims 1 and 5 above.
With respect to claim 4, Jensen is relied upon for the teaching of the microwave popcorn product of claim 1 as addressed above.
Regarding the limitation of wherein the slurry includes the liquid-based oil in an amount from about 54.8% to about 67.0% by weight of the slurry as recited in claim 4, Jensen teaches the slurry contains at least 10% by weight oil/fat material, and the oil/fat material comprises 50-85% by weight of the liquid oil component which encompasses the presently claimed range (paragraphs [0094]-[0103] and [0107]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 6, Jensen is relied upon for the teaching of the microwave popcorn product of claim 5 as addressed above.
Regarding the limitation of wherein the slurry includes the fat-based structuring ingredient in an amount from about 6% to about 39% by weight of the slurry as recited in claim 6, Jensen teaches the slurry contains at least 10% by weight oil/fat material, and the oil/fat component comprises 5-15% by weight of the solid fat component, such as palm oil. Additionally, the oil/fat component may comprise at least 0.5% by weight of mouth feel adjuvant (monoglycerides, diglycerides, and/or mixtures of monoglycerides and diglycerides).  In another embodiment, the oil/fat component comprises 15-50% by weight of solid fat component, such as palm oil (paragraphs [0094]-[0103] and [0107]).  Thus, the ranges of Jensen overlap or encompass the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 7, Jensen is relied upon for the teaching of the microwave popcorn product of claim 1 as addressed above.
Regarding the limitation of wherein the fat-based structuring ingredient includes a blend of mono- and diglycerides in an amount from about 18% to about 26% by weight of the slurry, and wherein the slurry includes the liquid-based oil in an amount from about 54.8% to about 67.0% by weight of the slurry as recited in claim 7, Jensen teaches the slurry contains at least 10% by weight oil/fat material.  The oil/fat material comprises 50-85% by weight of the liquid oil component, and the oil/fat component may comprise at least 0.5% by weight of mouth feel adjuvant (mixtures of monoglycerides and diglycerides) (paragraphs [0094]-[0103] and [0107]).  The ranges of Jensen encompass the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 8, Jensen is relied upon for the teaching of the microwave popcorn product of claim 7 as addressed above.
Regarding the limitation of wherein the fat-based structuring ingredient includes a blend of mono- and diglycerides in an amount from about 18.4% to about 22.4% by weight of the slurry as recited in claim 8, Jensen teaches the slurry contains at least 10% by weight oil/fat material, and the oil/fat component may comprise at least 0.5% by weight of mouth feel adjuvant (mixtures of monoglycerides and diglycerides) (paragraphs [0100] and [0107]).  Thus, the range discussed in Jensen encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	
With respect to claim 9, Jensen is relied upon for the teaching of the microwave popcorn product of claim 7 as addressed above.
Regarding the limitation of wherein the blend of mono- and diglycerides includes from about 60% to about 70% diglycerides by weight of the blend and from about 1% to about 10% monoglycerides by weight of the blend as recited in claim 9, Jensen teaches the oil/fat component may comprise a mouth feel adjuvant, such as monoglycerides, diglycerides, and/or mixtures of monoglycerides and diglycerides (paragraph [0100]), which is interpreted as up to 100% of monoglycerides and up to 100% of diglycerides in the adjuvant and encompass the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	
With respect to claim 10, Jensen is relied upon for the teaching of the microwave popcorn product of claim 1 as addressed above.
Regarding the limitation of wherein the fat-based structuring ingredient includes a blend of monoglycerides in an amount from about 6% to about 10% by weight of the slurry, and wherein the fat-based structuring ingredient has a melting point of about 156°F as recited in claim 10, Jensen teaches the slurry contains at least 10% by weight oil/fat material, the oil/fat component may comprise at least 0.5% by weight of mouth feel adjuvant (mixtures of monoglycerides), and the solid fat component typically has a melting point of at least 130⁰ F and not more than 170⁰F.  Usually it has a melting point no more than 165⁰F (paragraphs [0077], [0092], [0093], [0095], [0100], and [0107]).  The quantity and temperature ranges of Jensen encompass the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 11, Jensen is relied upon for the teaching of the microwave popcorn product of claim 1 as addressed above.
Regarding the limitation of wherein the fat-based structuring ingredient includes a blend of palm oils in an amount from about 15% to about 39% by weight of the slurry, and wherein the fat-based structuring ingredient has a melting point of about 140⁰F as recited in claim 11, Jensen teaches the slurry contains at least 10% by weight oil/fat material, and the oil/fat component comprises 15-50% by weight of solid fat component, such as palm oil.  Palm oil blends may be utilized, and the solid palm oil/fat component has a melting point of at least 130⁰F and not greater than 145⁰F (paragraphs [0094]-[0103] and [0107]).  The ranges taught in Jensen encompass the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 12, Jensen is relied upon for the teaching of the microwave popcorn product of claim 1 as addressed above.
Regarding the limitation of wherein the slurry includes a ratio of the liquid-based oil to the fat-based structuring ingredient from about 2.4 to about 3.6 by weight as recited in claim 12, Jensen teaches the oil/fat component of the slurry comprises 50-85% by weight of the liquid oil component and 15-50% by weight of the solid fat component, which is equivalent to a ratio of liquid oil component (liquid-based oil) to solid fat component (fat-based structuring ingredient) of about 1 to about 5.7 and encompasses the presently claimed range (paragraphs [0094]-[0103]).  The ranges taught in Jensen encompass the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 15, Jensen is relied upon for the teaching of the microwave popcorn product of claim 1 as addressed above.
Regarding the limitation of wherein the seasoning includes salt in an amount from about 15% to about 22% by weight of the slurry as recited in claim 15, Jensen teaches the seasoning comprises salt (paragraph [0077]).  
However, Jensen does not expressly disclose the claimed quantity of salt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Jensen, to select the claimed quantity of salt.  One of ordinary skill in the art would have been motivated to do so because Jensen teaches the slurry preferably includes up to about 10% by weight of salt (paragraphs [0077] and [0082]), which is interpreted to include values slightly above 10%, and the range taught in Jensen is close enough to the claimed range that one of ordinary skill in the art before the effective filing date of the invention would have expected the same properties of providing seasoning to a microwave popcorn product.  There would have been a reasonable expectation of success.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of salt present in the slurry of Jensen through routine experimentation to obtain an organoleptically desirable microwave popcorn product.  One of ordinary skill in the art would have been motivated to do so because the amount of salt present in the slurry is a matter of choice and is contingent upon the desire flavor/saltiness of the final popcorn product, Jensen teaches the amount of salt used may also depend on the presence, size, and shape of the microwave sheet/susceptor and amount of sugar utilized in the packaging (paragraph [0082]), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Regarding the limitation of wherein at least 50% percent by weight of the salt has a size of less than 44 microns as recited in claim 15, Jensen teaches the salt has a mean particles size of less than 20 microns with a d90-value in the particle size distribution curve of less than 25 microns (paragraphs [0058], [0077], and [0082]).

With respect to claim 31, Jensen teaches a microwave popcorn product (paragraph [0073]).
Regarding the limitation of comprising a microwave popcorn package having an interior volume configured to expand during a microwave heating process of the microwave popcorn product as recited in claim 31, Jensen teaches a microwave popcorn bag with an interior, and the bag expands when it is exposed to microwave energy (paragraphs [0057], [0073], [0115], [0117], and [0118]).
Regarding the limitation of a charge of popcorn contained within the interior volume of the microwave popcorn package as recited in claim 31, Jensen teaches a charge of popcorn kernels are disposed within the bag (paragraphs [0057], [0073], [0077], [0115], and [0120]).
Regarding the limitation of a slurry including a mixture of each of a liquid-based oil in an amount from about 54.8% to about 67.0% by weight of the slurry, the liquid-based oil including at least one of avocado oil, olive oil, and sunflower oil; a fat-based structuring ingredient; and a seasoning as recited in claim 31, Jensen teaches a slurry comprising a seasoning and an oil/fat component comprising a blends of liquid oil component, such as sunflower oil, and solid fat component.  The slurry contains at least 10% by weight oil/fat material, and the oil/fat material comprises 50-85% by weight of the liquid oil component which encompasses the presently claimed range (paragraphs [0010], [0011], [0077], [0078], [0093]-[0103], [0107], and [0120]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding the limitation of wherein the slurry is in the form of an organogel of the fat-based structuring ingredient and the liquid-based oil to maintain the liquid-based oil within the organogel at room temperature storage conditions of the microwave popcorn product as recited in claim 31, Jensen teaches developing a fat/oil material in the slurry by melt blending together the solid fat component and liquid oil component under conditions such that when the mixture is cooled, the solid phase reforms in a manner that defines a matrix for helping trap the liquid oil and inhibiting undesirable levels of wicking/flow, and the slurry is stable and generally in a solid form at room temperature (paragraphs [0078], [0084], [0085] and [0096]).

With respect to claim 32, Jensen is relied upon for the teaching of the microwave popcorn product of claim 31 as addressed above.
Regarding the limitation of wherein the fat-based structuring ingredient includes at least one of a blend of mono- and diglycerides, a palm oil, or monoglycerides as recited in claim 32, Jensen teaches the slurry may include monoglycerides, mixtures of mono and diglycerides, and/or palm oil (paragraphs [0094], [0097], [0099], and [0100]-[0103]).

With respect to claim 33, Jensen is relied upon for the teaching of the microwave popcorn product of claim 32 as addressed above.
Regarding the limitation of wherein the slurry includes the fat-based structuring ingredient in an amount from about 6% to about 39% by weight of the slurry as recited in claim 33, Jensen teaches the slurry contains at least 10% by weight oil/fat material, and the oil/fat component comprises 5-15% by weight of the solid fat component, such as palm oil. Additionally, the oil/fat component may comprise at least 0.5% by weight of mouth feel adjuvant (monoglycerides, diglycerides, and/or mixtures of monoglycerides and diglycerides).  In another embodiment, the oil/fat component comprises 15-50% by weight of solid fat component, such as palm oil (paragraphs [0094]-[0103] and [0107]).  Thus, the ranges of Jensen overlap or encompass the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 34, Jensen is relied upon for the teaching of the microwave popcorn product of claim 31 as addressed above.
Regarding the limitation of wherein the fat-based structuring ingredient includes a blend of mono- and diglycerides in an amount from about 18% to about 26% by weight of the slurry as recited in claim 34, Jensen teaches the slurry contains at least 10% by weight oil/fat material, and the oil/fat component may comprise at least 0.5% by weight of mouth feel adjuvant (mixtures of monoglycerides and diglycerides) (paragraphs [0094]-[0103] and [0107]).  The ranges of Jensen encompass the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 35, Jensen is relied upon for the teaching of the microwave popcorn product of claim 31 as addressed above.
Regarding the limitation of wherein the slurry includes a ratio of the liquid-based oil to the fat-based structuring ingredient from about 2.4 to about 3.6 by weight as recited in claim 35, Jensen teaches the oil/fat component of the slurry comprises 50-85% by weight of the liquid oil component and 15-50% by weight of the solid fat component, which is equivalent to a ratio of liquid oil component (liquid-based oil) to solid fat component (fat-based structuring ingredient) of about 1 to about 5.7 and encompasses the presently claimed range (paragraphs [0094]-[0103]).  The ranges taught in Jensen encompass the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
		
Claims 13, 14, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. US 20080003344 (hereinafter “Jensen”) as applied to claim 1 above, and in further view of Rachel, “Make It Yourself Popcorn Bags-DIY Microwave Popcorn with Light Sea Salt” (hereinafter “Rachel”).
With respect to claim 13, Jensen is relied upon for the teaching of the microwave popcorn product of claim 1 as addressed above.
Regarding the limitation of wherein the liquid-based oil includes avocado oil as recited in claim 13, Jensen does not expressly disclose this oil.
Rachel teaches make it yourself popcorn bags comprising a combination of avocado oil, salt, and popcorn kernels (P1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Rachel, to select avocado oil in the product of Jensen based in its suitability for its intended purpose with the expectation of successfully preparing an organoleptically desirable popcorn product.  One of ordinary skill in the art would have been motivated to do so because Rachel and Jensen similarly teach preparing microwave popcorn products comprising salt and oil, Jensen is not limited to a particular liquid oil component and teaches oils suitable as the liquid oil component include vegetable oils as well as the oil component enhances the flavor of the microwaved popcorn product (paragraph [0078]), the simple selection of a particular oil chosen is a matter of choice and does not provide a patentable feature over the prior art, microwave popcorn products prepared with avocado oil as shown in Rachel were known in the art before the effective filing date of the claimed invention, and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Regarding the limitation of wherein the structuring ingredient includes a blend of mono- and diglycerides, a palm oil, or monoglycerides as recited in claim 13, Jensen teaches the slurry may include mixtures of mono and diglycerides (paragraphs [0099], and [0100]).

With respect to claim 14, modified Jensen is relied upon for the teaching of the microwave popcorn product of claim 13 as addressed above.
Regarding the limitation of wherein the microwave popcorn product includes no palm oil as recited in claim 14, Jensen teaches the oil/fat component may optionally comprise palm oil, and in some instances, it is preferred to include no palm oil for nutritional reasons (paragraph [0097]).

With respect to claim 31, Jensen teaches a microwave popcorn product (paragraph [0073]).
Regarding the limitation of comprising a microwave popcorn package having an interior volume configured to expand during a microwave heating process of the microwave popcorn product as recited in claim 31, Jensen teaches a microwave popcorn bag with an interior, and the bag expands when it is exposed to microwave energy (paragraphs [0057], [0073], [0115], [0117], and [0118]).
Regarding the limitation of a charge of popcorn contained within the interior volume of the microwave popcorn package as recited in claim 31, Jensen teaches a charge of popcorn kernels are disposed within the bag (paragraphs [0057], [0073], [0077], [0115], and [0120]).
Regarding the limitation of a slurry including a mixture of each of a liquid-based oil in an amount from about 54.8% to about 67.0% by weight of the slurry, the liquid-based oil including at least one of avocado oil, olive oil, and sunflower oil; a fat-based structuring ingredient; and a seasoning as recited in claim 31, Jensen teaches a slurry comprising a seasoning and an oil/fat component comprising a blends of liquid oil component, such as sunflower oil, and solid fat component.  The slurry contains at least 10% by weight oil/fat material, and the oil/fat material comprises 50-85% by weight of the liquid oil component which encompasses the presently claimed range (paragraphs [0010], [0011], [0077], [0078], [0093]-[0103], [0107], and [0120]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
However, Jensen does not teach the liquid-based oil includes avocado oil or olive oil.
Rachel teaches make it yourself popcorn bags comprising a combination of salt, popcorn kernels, and olive oil or avocado oil (P1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Rachel, to select avocado oil or olive oil in the product of Jensen based in its suitability for its intended purpose with the expectation of successfully preparing an organoleptically desirable popcorn product.  One of ordinary skill in the art would have been motivated to do so because Rachel and Jensen similarly teach preparing microwave popcorn products comprising salt and oil, Jensen is not limited to a particular liquid oil component and teaches oils suitable as the liquid oil component include vegetable oils as well as the oil component enhances the flavor of the microwaved popcorn product (paragraph [0078]), the simple selection of a particular oil chosen is a matter of choice and does not provide a patentable feature over the prior art, microwave popcorn products prepared with avocado oil and olive oil as shown in Rachel were known in the art before the effective filing date of the claimed invention, and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Regarding the limitation of wherein the slurry is in the form of an organogel of the fat-based structuring ingredient and the liquid-based oil to maintain the liquid-based oil within the organogel at room temperature storage conditions of the microwave popcorn product as recited in claim 31, Jensen teaches developing a fat/oil material in the slurry by melt blending together the solid fat component and liquid oil component under conditions such that when the mixture is cooled, the solid phase reforms in a manner that defines a matrix for helping trap the liquid oil and inhibiting undesirable levels of wicking/flow, and the slurry is stable and generally in a solid form at room temperature (paragraphs [0078], [0084], [0085] and [0096]).

With respect to claim 32, modified Jensen is relied upon for the teaching of the microwave popcorn product of claim 31 as addressed above.
Regarding the limitation of wherein the fat-based structuring ingredient includes at least one of a blend of mono- and diglycerides, a palm oil, or monoglycerides as recited in claim 32, Jensen teaches the slurry may include monoglycerides, mixtures of mono and diglycerides, and/or palm oil (paragraphs [0094], [0097], [0099], and [0100]-[0103]).

With respect to claim 33, modified Jensen is relied upon for the teaching of the microwave popcorn product of claim 32 as addressed above.
Regarding the limitation of wherein the slurry includes the fat-based structuring ingredient in an amount from about 6% to about 39% by weight of the slurry as recited in claim 33, Jensen teaches the slurry contains at least 10% by weight oil/fat material, and the oil/fat component comprises 5-15% by weight of the solid fat component, such as palm oil. Additionally, the oil/fat component may comprise at least 0.5% by weight of mouth feel adjuvant (monoglycerides, diglycerides, and/or mixtures of monoglycerides and diglycerides).  In another embodiment, the oil/fat component comprises 15-50% by weight of solid fat component, such as palm oil (paragraphs [0094]-[0103] and [0107]).  Thus, the ranges of Jensen overlap or encompass the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 34, modified Jensen is relied upon for the teaching of the microwave popcorn product of claim 31 as addressed above.
Regarding the limitation of wherein the fat-based structuring ingredient includes a blend of mono- and diglycerides in an amount from about 18% to about 26% by weight of the slurry as recited in claim 34, Jensen teaches the slurry contains at least 10% by weight oil/fat material, and the oil/fat component may comprise at least 0.5% by weight of mouth feel adjuvant (mixtures of monoglycerides and diglycerides) (paragraphs [0094]-[0103] and [0107]).  The ranges of Jensen encompass the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 35, modified Jensen is relied upon for the teaching of the microwave popcorn product of claim 31 as addressed above.
Regarding the limitation of wherein the slurry includes a ratio of the liquid-based oil to the fat-based structuring ingredient from about 2.4 to about 3.6 by weight as recited in claim 35, Jensen teaches the oil/fat component of the slurry comprises 50-85% by weight of the liquid oil component and 15-50% by weight of the solid fat component, which is equivalent to a ratio of liquid oil component (liquid-based oil) to solid fat component (fat-based structuring ingredient) of about 1 to about 5.7 and encompasses the presently claimed range (paragraphs [0094]-[0103]).  The ranges taught in Jensen encompass the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793